Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended, amended and
restated, modified or otherwise supplemented from time to time, this
“Agreement”) dated as of the Effective Date between SILICON VALLEY BANK, a
California corporation (“Bank”), and SABA SOFTWARE, INC., a Delaware corporation
(“Borrower”), amends, restates, replaces and supersedes in its entirety that
certain Loan and Security Agreement dated as of January 31, 2006 (as amended,
modified or otherwise supplemented from time to time, the “Existing Agreement”)
and provides the terms on which Bank shall lend to Borrower and Borrower shall
repay Bank.

WHEREAS, Borrower and Bank have entered into the Existing Agreement, pursuant to
which the Bank has extended and made available to Borrower certain advances of
money; and

WHEREAS, Borrower and Bank desire to amend and restate the Existing Agreement
upon the terms and conditions more fully set forth herein;

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, the parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Revolving Advances.

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of reserves (including but not limited to the Letter of Credit Reserve
and the FX Reserve), Bank will make Advances to Borrower up to an amount (“Net
Borrowing Availability”) not to exceed the lesser of (a) the Revolving Line
Commitment; or (b) amounts available under the Borrowing Base. Amounts borrowed
under this Section may be repaid and reborrowed during the term of this
Agreement.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable, or on the date this Agreement is otherwise
terminated.

(c) General Provisions. The Advances shall, at Borrower’s option in accordance
with the terms of this Agreement, be either in the form of a Prime Advance or a
LIBOR Advance. Borrower shall pay interest accrued on the Advances at the rates
and in the manner set forth in Section 2.3(b)(i).

2.1.2 Letters of Credit Sublimit.

(a) As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit for Borrower’s account. The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed: (a) the Net Borrowing Availability minus the sum of
(i) all amounts for services utilized under the Cash Management Services
Sublimit, (ii) the FX Reserve, and (iii) the sum of the outstanding principal
balance of the Advances; and (b) $4,000,000.00 minus the sum of (i) all amounts
for services utilized under the Cash Management Services Sublimit and (ii) the
FX Reserve. Such aggregate amounts utilized hereunder shall at all times reduce
the amount otherwise available for Advances under the Revolving Line. If, on the
Revolving Line Maturity Date, there are any outstanding Letters of Credit, then
on such date Borrower shall provide to Bank cash collateral in an amount equal
to 105% of the face amount of all such Letters of Credit



--------------------------------------------------------------------------------

plus all interest, fees, and costs due or to become due in connection therewith
(as estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. If there is any conflict between the terms of the
Loan Documents and terms of the Letter of Credit Application and such other
documentation, the terms of the Loan Documentation shall control. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Bank and opened for Borrower’s account or
by Bank’s interpretations of any Letter of Credit issued by Bank for Borrower’s
account, and Borrower understands and agrees that Bank shall not be liable for
any error, negligence, or mistake, whether of omission or commission, in
following Borrower’s instructions or those contained in the Letters of Credit or
any modifications, amendments, or supplements thereto.

(b) The obligation of Borrower to immediately reimburse Bank for drawings made
under Letters of Credit shall be absolute, unconditional, and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement, such
Letters of Credit, and the Letter of Credit Application.

(c) Borrower may request that Bank issue a Letter of Credit payable in a Foreign
Currency. If a demand for payment is made under any such Letter of Credit, Bank
shall treat such demand as an Advance to Borrower of the equivalent of the
amount thereof (plus fees and charges in connection therewith such as wire,
cable, SWIFT or similar charges) in Dollars at the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.

(d) To guard against fluctuations in currency exchange rates, upon the issuance
of any Letter of Credit payable in a Foreign Currency, Bank shall create a
reserve (the “Letter of Credit Reserve”) under the Revolving Line in an amount
equal to ten percent (10%) of the face amount of such Letter of Credit. The
amount of the Letter of Credit Reserve may be adjusted by Bank from time to time
to account for fluctuations in the exchange rate. The availability of funds
under the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.

2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line, Borrower may
enter into foreign exchange contracts with Bank under which Borrower commits to
purchase from or sell to Bank a specific amount of Foreign Currency (each, a “FX
Forward Contract”) on a specified date (the “Settlement Date”). FX Forward
Contracts shall have a Settlement Date of at least one (1) FX Business Day after
the contract date and shall be subject to a reserve of ten percent (10%) of each
outstanding FX Forward Contract, the maximum aggregate amount of which reserve
may not exceed $4,000,000.00 minus the sum of (a) all amounts for services
utilized under the Cash Management Services Sublimit, and (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) (the “FX Reserve”). The aggregate amount of FX Forward Contracts at any
one time may not exceed ten (10) times the amount of the FX Reserve. The FX
Reserve may not exceed the Availability Amount (but without including the FX
Reserve in the calculation thereof).

2.1.4 Cash Management Services Sublimit. Borrower may use up to $4,000,000.00
minus the sum of (a) the amount of all outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit), and (b) the FX Reserve (the “Cash
Management Services Sublimit”) of the Revolving Line for Bank’s cash management
services which may include merchant services, direct deposit of payroll,
business credit card, automated clearing house transactions, controlled
disbursement accounts, and check cashing services identified in Bank’s various
cash management services agreements (collectively, the “Cash Management
Services”); provided that in no event shall the Cash Management Services
Sublimit exceed the Availability Amount (but without including amounts for
services utilized under the Cash Management Services Sublimit in the calculation
thereof). Any amounts Bank pays on behalf of Borrower or any amounts that are
not paid by Borrower for any Cash Management Services will be treated as
Advances under the Revolving Line and will accrue interest at the interest rate
applicable to Advances.

2.1.5 Equipment Facility. The Bank has extended to Borrower equipment advances
(each an “Equipment Facility Advance” and collectively the “Equipment Facility
Advances”). Any Payment/Advance Form and/or Loan Agreement Supplement -
Equipment Facility Advances delivered to Bank by Borrower are hereby
incorporated by reference herein and are Loan Documents under this Agreement. As
of the Effective Date, the outstanding principal amount of Equipment Facility
Advances is 165,706.03. When repaid, the Equipment Facility Advances may not be
re-borrowed. Bank’s obligation to lend hereunder terminated on the Equipment
Facility Commitment Termination Date.

 

-2-



--------------------------------------------------------------------------------

2.2 Overadvances. If at any time or for any reason the total of all outstanding
Advances and all other monetary Obligations under Sections 2.1.2, 2.1.3 and
2.1.4 exceeds Net Borrowing Availability (an “Overadvance”), Borrower shall
immediately pay the amount of the excess to Bank, without notice or demand.
Without limiting Borrower’s obligation to repay to Bank the amount of any
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance, on demand, at the Default Rate.

2.3 Payment of Interest on the Credit Extensions.

(a) Computation of Interest. Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues.
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

(b) Interest Rate.

(i) Advances. Subject to Section 2.3(c), the amounts outstanding under the
Revolving Line shall accrue interest from the date when made, continued or
converted until paid in full at a floating per annum rate equal to, at
Borrower’s option, either (y) the Prime Rate plus the Prime Rate Margin or
(z) the LIBOR Rate plus the LIBOR Rate Margin. On and after the expiration of
any Interest Period applicable to any LIBOR Advance outstanding on the date of
occurrence of an Event of Default or acceleration of the Obligations, the
Effective Amount of such LIBOR Advance shall, during the continuance of such
Event of Default or after acceleration, bear interest at a rate per annum equal
to the Prime Rate plus five percentage points (5.00%). Pursuant to the terms
hereof, interest on amounts outstanding under the Revolving Line shall be paid
in arrears on each Interest Payment Date. Interest shall also be paid on the
date of any prepayment pursuant to this Agreement for the portion of the
Advances so prepaid and upon payment (including prepayment) in full thereof. All
accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Line Maturity Date.

(ii) Equipment Advances. Subject to Section 2.3(c), the principal amount
outstanding for each Equipment Facility Advances shall accrue interest at a per
annum rate equal to one quarter of one percentage point (0.25%) above the Prime
Rate, which interest shall be payable monthly.

(c) Default Rate. Except as otherwise provided in Section 2.3(b)(i), immediately
upon the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is five percentage
points (5.0%) above the rate effective immediately before the Event of Default
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.3(c) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.

(d) Adjustment to Interest Rate. Each change in the interest rate of any Credit
Extension based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. Bank shall use its best
efforts to give Borrower prompt notice of any such change in the Prime Rate;
provided, however, that any failure by Bank to provide Borrower with notice
hereunder shall not affect Bank’s right to make changes in the interest rate of
any Credit Extension based on changes in the Prime Rate. The interest rate
applicable to any LIBOR Advance shall be determined in accordance with
Section 3.6(a) hereunder. Subject to Sections 3.6 and 3.7, such rate shall apply
during the entire Interest Period applicable to such LIBOR Advance, and interest
calculated thereon shall be payable on the Interest Payment Date applicable to
such LIBOR Advance.

(e) Debit of Accounts. In accordance with Section 9.5, Bank may debit any of
Borrower’s deposit accounts, including the Designated Deposit Account, for
principal and interest payments or any other amounts Borrower owes Bank when
due. These debits shall not constitute a set-off.

(f) Payment; Interest Computation; Float Charge. Interest is payable on the
Interest Payment Date. In computing interest on the Obligations, all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received on
the next Business Day. In addition, so long as any principal or interest with
respect to any Credit Extensions remains outstanding, Bank shall be entitled to
charge Borrower a “float” charge in an amount equal to three (3) Business Days
interest, at the interest rate applicable to the Advances, on all payments
received by Bank with respect to the Advances (except for payments made directly
by Borrower to Bank from Borrower’s

 

-3-



--------------------------------------------------------------------------------

unrestricted cash on deposit in any deposit account or securities account of
Borrower with Bank). The float charge for each month shall be payable on the
first day of the month. Bank shall not, however, be required to credit
Borrower’s account for the amount of any item of payment which is unsatisfactory
to Bank in its good faith business judgment, and Bank may charge Borrower’s
Designated Deposit Account for the amount of any item of payment which is
returned to Bank unpaid.

(g) Principal and Interest Payments On Payment Dates. For Equipment Facility
Advances, Borrower will make thirty-six (36) equal monthly installments of
principal plus accrued interest for each Equipment Facility Advance (payments on
the Equipment Facility Advances are collectively referred to herein as
“Scheduled Payments”). Scheduled Payments for each Equipment Facility Advance
are due on the dates set forth in the Loan Agreement Supplement - Equipment
Facility Advances with respect to such Equipment Facility Advance (each a
“Payment Date”). Any outstanding principal amount of all Equipment Facility
Advances, the unpaid interest thereon, and all other Obligations relating to the
Equipment Facility Advances shall be due and payable on the earlier of (i) the
acceleration of the Equipment Facility Advances following the occurrence of an
Event of Default or (ii) the Equipment Facility Maturity Date.

(h) Prepayment Upon an Event of Loss. If any Financed Equipment is subject to an
Event of Loss and Borrower is required to or elects to prepay the Equipment
Facility Advance with respect to such Financed Equipment pursuant to
Section 6.7(b), then such Equipment Facility Advance shall be prepaid to the
extent and in the manner provided in such section.

(i) Mandatory Prepayment Upon an Acceleration. If the Equipment Facility
Advances are accelerated following the occurrence of an Event of Default (other
than following an Event of Loss), then Borrower will immediately pay to Bank
(i) all accrued and unpaid Scheduled Payments (including principal and interest)
with respect to each Equipment Facility Advance, (ii) all remaining Scheduled
Payments (including principal and interest unpaid) in accordance with the terms
of Section 2.3(j) below, and (iii) all other sums, if any, that shall have
become due and payable with respect to any Equipment Facility Advance.

(j) Permitted Prepayment of Equipment Facility Advances. Borrower shall have the
option to prepay all or any portion of the Equipment Facility Advances advanced
by Bank under this Agreement, without penalty or premium, provided no Event of
Default has occurred and is continuing and Borrower (i) provides written notice
to Bank of its election to prepay the Equipment Facility Advances at least
thirty (30) days prior to such prepayment, and (ii) pays, on the date of the
prepayment (A) all due but unpaid Scheduled Payments as of the date of
prepayment (including principal and interest) with respect to each Equipment
Facility Advance, as applicable, being prepaid and (B) all other sums, if any,
that shall have become due and payable hereunder relating to such Equipment
Facility Advances, as applicable, with respect to this Agreement.

2.4 Fees. Borrower shall pay to Bank:

(a) Commitment Fee. For the Revolving Line facility, a non-refundable commitment
fee equal to $22,500.00, fully earned and payable to Bank on the Effective Date;

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance or renewal of such Letter of
Credit by Bank; and

(c) Bank Expenses. All Bank Expenses (including without limitation, reasonable
attorneys’ fees and expenses, plus costs, expenses and other fees, for
documentation and negotiation of this Agreement) incurred through and after the
Effective Date, when due.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to make
the initial Credit Extension is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, such documents,
and completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a) Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party;

 

-4-



--------------------------------------------------------------------------------

(b) Borrower shall have delivered duly executed original signatures to the
Control Agreements for each of the Domestic Collateral Accounts as required
under Section 6.8;

(c) Borrower shall have delivered (i) Operating Documents of Borrower and any
Guarantor, and (ii) good standing certificates for Borrower and any Guarantor,
certified by the Secretary of State of the state of organization for such entity
(and from any other jurisdictions as Bank may reasonably request), in each
instance as of a date no earlier than thirty (30) days prior to the Effective
Date;

(d) Borrower shall have delivered duly executed original signatures to the
completed Borrowing Resolutions for Borrower;

(e) Bank shall have received certified copies, dated as of a recent date, of
financing statement searches, as Bank shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

(f) Borrower shall have delivered an executed Perfection Certificate for
Borrower and each Guarantor, which may be provided in one Perfection
Certificate;

(g) Borrower shall have delivered the duly executed original signatures to the
Guaranties required by Bank, together with the completed Borrowing Resolutions
for each Guarantor;

(h) Borrower shall have delivered evidence satisfactory to Bank that the
insurance policies required by both Section 6.7 hereof and the Guaranties are in
full force and effect, together with appropriate evidence showing loss payable
and/or additional insured clauses or endorsements in favor of Bank;

(i) Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof; and

(j) Borrower shall have delivered certificates representing 100% of the shares
of capital stock or membership interests (as applicable) and to the extent
certificated, of each of Storm, Centra, Thinq, and Saba International, together
with stock powers executed in blank.

3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following:

(a) for Advances under the Revolving Line, (i) timely receipt of an executed
Payment/Advance Form or Notice of Borrowing, as applicable, and (ii) if the
aggregate amount outstanding under the Revolving Line would exceed $4,000,000.00
upon the making of the requested Advance and such information has not been
provided previously pursuant to Section 6.2(a)(i) for the most recent month
ended, Bank shall receive no later than five (5) Business Days prior to the
requested Advance (A) an executed Borrowing Base Certificate, (B) monthly
accounts receivable agings, aged by invoice date, (C) monthly accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
and (D) a Deferred Revenue report;

(b) the representations and warranties in Section 5 shall be true in all
material respects on the date of the or Payment/Advance Form or Notice of
Borrowing, as applicable, and on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in Section 5
remain true in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

(c) in Bank’s sole discretion, there has not been a Material Adverse Change.

 

-5-



--------------------------------------------------------------------------------

3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item required
to be delivered to Bank under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that the extension of a Credit Extension
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and any such extension in
the absence of a required item shall be in Bank’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Credit Extension set forth in this
Agreement, each Advance (other than Advances under Sections 2.1.2 or 2.1.4)
shall be made upon Borrower’s irrevocable written notice delivered to Bank in
the form of a Payment/Advance Form or a Notice of Borrowing, as applicable, each
executed by a Responsible Officer of Borrower or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due. Bank may rely on any telephone notice given by a person whom Bank believes
is a Responsible Officer or designee. Borrower will indemnify Bank for any loss
Bank suffers due to such reliance. Such Payment/Advance Form or Notice of
Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of a LIBOR Advance, and (ii) on the requested Funding Date, in the case of a
Prime Advance, specifying:

(a) The amount of the Advance, which, if a LIBOR Advance is requested, shall be
in an aggregate minimum principal amount of $1,000,000.00 or in any integral
multiple of $1,000,000.00 in excess thereof;

(b) The requested Funding Date; and

(c) The duration of the Interest Period applicable to any such LIBOR Advance
included in such Notice of Borrowing; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any LIBOR Advance,
such Interest Period shall be thirty (30) days.

The proceeds of such Advances will then be made available to Borrower on the
Funding Date by Bank by transfer to the Designated Deposit Account and,
subsequently, by wire transfer to such other account as Borrower may instruct in
the Payment/Advance Form or Notice of Borrowing, as applicable. No Advance shall
be deemed made to Borrower, and no interest shall accrue on any such Advance,
until the related funds have been deposited in the Designated Deposit Account.

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default or Default exists; (ii) Borrower shall
not have sent any notice of termination of this Agreement; and (iii) Borrower
shall have complied with such customary procedures as Bank has established for
Borrower’s request for a LIBOR Advance, Borrower may, upon irrevocable written
notice to Bank:

(i) Elect to convert on any Business Day, a Prime Advance in an amount equal to
$1,000,000.00 or any integral multiple of $1,000,000.00 in excess thereof into a
LIBOR Advance;

(ii) Elect to continue on any Interest Payment Date a LIBOR Advance maturing on
such Interest Payment Date or any part thereof in an amount equal to
$1,000,000.00 or any integral multiple of $1,000,000.00 in excess thereof;
provided, that if the aggregate amount of a LIBOR Advance shall have been
reduced, by payment, prepayment, or conversion of part thereof, to be less than
$1,000,000.00, such LIBOR Advance shall automatically convert into a Prime
Advance, and on and after such date the right of Borrower to continue such Prime
Advance as, and convert such Prime Advance into, a LIBOR Advance shall
terminate; or

(iii) Elect to convert on any Interest Payment Date a LIBOR Advance maturing on
such Interest Payment Date into a Prime Advance.

 

-6-



--------------------------------------------------------------------------------

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. Pacific time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if a Prime Advance is to be converted into, or a LIBOR Advance is to be
continued as, a LIBOR Advance; and (ii) on the Conversion Date, if a LIBOR
Advance is to be converted into a Prime Advance, in each case specifying the:

(i) Proposed Conversion Date or Continuation Date;

(ii) Aggregate amount to be converted or continued which, if such amount is to
be converted into or continued as a LIBOR Advance, shall be in an aggregate
minimum principal amount of $1,000,000.00 or in any integral multiple of
$1,000,000.00 in excess thereof;

(iii) Nature of the proposed conversion or continuation; and

(iv) Duration of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to a LIBOR Advance,
Borrower shall have timely failed to select a new Interest Period to be
applicable to such LIBOR Advance, Borrower shall be deemed to have elected to
convert such LIBOR Advance into a Prime Advance.

(d) A LIBOR Advance shall, at Bank’s option, convert into a Prime Advance in the
event that (i) an Event of Default or Default shall exist, or (ii) the aggregate
principal amount of the Prime Advance which has been previously converted to a
LIBOR Advance, or the principal amount of an existing LIBOR Advance continued,
as the case may be, at the beginning of an Interest Period shall at any time
during such Interest Period exceeds the Net Borrowing Availability. Borrower
agrees to pay Bank, upon demand by Bank (or Bank may, at its option, charge the
Designated Deposit Account or any other account Borrower maintains with Bank)
any amounts required to compensate Bank for any loss (including loss of
anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of a LIBOR Advance to a Prime Advance pursuant to any of the
foregoing.

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund a LIBOR Advance, but the
provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Advance.

3.6 Special Provisions Governing a LIBOR Advance. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to a LIBOR Advance as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advance for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to a LIBOR Advance, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable on the basis provided for in the definition of LIBOR,
Bank shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Borrower of such determination, whereupon (i) no Advance may be made
as, or any amount converted to, a LIBOR Advance until such time as Bank notifies
Borrower that the circumstances giving rise to such notice no longer exist, and
(ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
Borrower with respect to any amounts in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Advances and any
loss, expense or liability incurred by Bank in connection with the liquidation
or re-employment of such funds) such that Bank may incur: (i) if for any reason
(other than a default by Bank or due to any failure of Bank to fund a LIBOR
Advance due to impracticability or illegality under Sections 3.7(d) and 3.7(e))
a borrowing or a conversion to or continuation of a LIBOR Advance does not occur
on a date specified in a Notice of Borrowing or a Notice of
Conversion/Continuation, as the case may be, or (ii) if any principal payment or
any conversion of its LIBOR Advances occurs on a date prior to the last day of
an Interest Period applicable to such LIBOR Advance.

 

-7-



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.4 shall be made as
though Bank had actually funded any relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund any such LIBOR Advance in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 3.6 and under Section 3.4.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have amounts
made or continued as, or converted to, a LIBOR Advance after the expiration of
any Interest Period then in effect for such amounts and (ii) subject to the
provisions of Section 3.5(c), any Notice of Conversion/Continuation given by
Borrower with respect to a requested conversion/continuation that has not yet
occurred shall be deemed to be rescinded by Borrower and be deemed a request to
convert or continue such amount referred to therein as a Prime Advance.

3.7 Additional Requirements/Provisions Regarding a LIBOR Advance.

(a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Bank receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such LIBOR Advance,
Borrower shall immediately notify Borrower’s account officer at Bank and, on
demand by Bank, pay Bank the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period exceeds (ii) the interest
which would have been recoverable by Bank by placing the amount so received on
deposit in the certificate of deposit markets, the offshore currency markets, or
United States Treasury investment products, as the case may be, for a period
starting on the date on which it was so received and ending on the last day of
such Interest Period at the interest rate determined by Bank in its reasonable
discretion. Bank’s determination as to such amount shall be conclusive absent
manifest error.

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Advance relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) Changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

(ii) Imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

(iii) Imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Closing Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7. Determinations and allocations by Bank for purposes of this
Section 3.7 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Advances, of making or maintaining Advances, or on
amounts receivable by it in respect of Advances, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or

 

-8-



--------------------------------------------------------------------------------

comparable agency, has or would have the effect of reducing the rate of return
on capital of Bank or any person or entity controlling Bank (a “Parent”) as a
consequence of its obligations hereunder to a level below that which Bank (or
its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(c) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of a LIBOR Advance for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advance, then Bank shall promptly give notice thereof to Borrower.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Advance
shall terminate; provided, however, such LIBOR Advance shall not terminate if
Bank and Borrower agree in writing to a different interest rate applicable to a
LIBOR Advance.

(e) If it shall become unlawful for Bank to continue to fund or maintain a LIBOR
Advance, or to perform its obligations hereunder, upon demand by Bank, Borrower
shall prepay the LIBOR Advance in full with accrued interest thereon and all
other amounts payable by Borrower hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 3.7(a)).
Notwithstanding the foregoing, to the extent a determination by Bank as
described above relates to a LIBOR Advance then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.6(c), to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing to obtain a Prime
Advance or modify such Notice of Conversion/Continuation to have an outstanding
LIBOR Advance converted into a Prime Advance by giving notice (by facsimile or
by telephone confirmed in writing) to Bank of such modification on the date on
which Bank gives notice of its determination as described above.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens that may
have superior priority to Bank’s Lien under this Agreement). If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Bank in a
writing signed by Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank or if Bank’s obligation to fund Credit Extensions terminates
pursuant to the terms of Section 2.1.1(b). Notwithstanding any such termination,
Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations (other than inchoate Obligations). Upon
payment in full of the Obligations (other than inchoate indemnity Obligations
and cash-collateralized Letters of Credit, in accordance with the terms of
Section 2.1.2, following maturity, to Bank’s reasonable satisfaction) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall execute and deliver to Borrower a payoff letter; upon the execution of
such payoff letter Bank shall release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Bank
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral, by either Borrower or
any other Person, shall be deemed to violate the rights of Bank under the Code.

 

-9-



--------------------------------------------------------------------------------

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization and Authorization. Borrower and each of its Subsidiaries
(other than TrainingServer) are duly existing and in good standing in their
respective jurisdictions of formation, and are qualified and licensed to do
business and are in good standing in any jurisdiction in which the conduct of
their business or their ownership of property requires that they be qualified
except where the failure to do so could not reasonably be expected to have a
material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Bank a completed certificate substantially
in the form attached hereto as Exhibit H signed by Borrower, providing all
requested information for Borrower, Centra, Saba International, Storm, Thinq and
each Guarantor, respectively, and entitled “Perfection Certificate”. Borrower
represents and warrants to Bank that (a) Borrower’s exact legal name is that
indicated on its Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the jurisdiction
set forth in its Perfection Certificate; (c) the Borrower’s Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Borrower’s
Perfection Certificate accurately sets forth Borrower’s place of business, or,
if more than one, its chief executive office as well as Borrower’s mailing
address (if different than its chief executive office); (e) Borrower (and each
of its predecessors) has not, in the past five (5) years, changed its state of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Borrower’s Perfection Certificate pertaining to Borrower and each of its
Subsidiaries is accurate and complete. If Borrower is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Bank of such
occurrence and provide Bank with Borrower’s organizational identification
number.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which it is a party or
by which it is bound in which the default could have a material adverse effect
on Borrower’s business.

5.2 Collateral.

(a) Borrower has good title to the Collateral, free of Liens except Permitted
Liens. Borrower has no deposit accounts other than the deposit accounts with
Bank and deposit accounts described in the Perfection Certificate delivered to
Bank in connection herewith or otherwise permitted pursuant to Section 6.8.

(b) The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as set forth in the Perfection Certificate. Except as
hereafter disclosed to Bank in writing by Borrower, none of the components of
the Collateral shall be maintained at locations other than (i) as provided in
the Perfection Certificate, or (ii) such locations where not more than
$25,000.00 of Collateral (at any one location) is kept. In the event that
Borrower, after the date hereof, intends to store or otherwise deliver any
portion of the Collateral with a value in excess of $25,000.00 to a bailee, then
Borrower will provide written notice to the Bank within thirty (30) days
thereafter and will use commercially reasonable efforts to obtain from such
bailee an acknowledgement in writing that the bailee is holding such Collateral
for the benefit of Bank.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

5.3 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account as
set forth in Section 13 below.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct in all material respects and all such invoices, instruments and
other documents, and all of Borrower’s Books are genuine and in all respects
what they purport to be. All sales and other transactions underlying or giving
rise to each Account shall comply in all material respects with all applicable
laws and governmental rules and regulations. Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are Eligible Accounts in any Borrowing Base Certificate. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Accounts are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.

 

-10-



--------------------------------------------------------------------------------

5.4 Litigation. Except as set forth in the Perfection Certificate, there are no
actions or proceedings pending against Borrower or any of its Subsidiaries
involving more than $500,000.00, and there are no actions or proceedings, to the
knowledge of any of the Borrower’s Responsible Officers or its general counsel,
threatened in writing by or against Borrower or any of its Subsidiaries in which
a likely adverse decision could reasonably be expected to cause a Material
Adverse Change.

5.5 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

5.6 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.7 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act. Borrower has not violated any laws, ordinances or rules,
the violation of which could reasonably be expected to have a material adverse
effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where failure to do so could not reasonably be
expected to have a Material Adverse Change.

5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower. Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a Permitted Lien.
Borrower is unaware of any claims or adjustments proposed for any of Borrower’s
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

5.10 Use of Proceeds. Borrower shall use the proceeds of the Advances solely as
(a) working capital, (b) to fund additional cash reserves, capital expenditures
and/or a stock repurchase program to the extent permitted hereunder, and (c) to
fund its general business requirements.

5.11 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Bank, as of the date
such representations, warranties, or other statements were made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

-11-



--------------------------------------------------------------------------------

5.12 TrainingServer. Borrower represents and warrants that TrainingServer does
not presently and will not during the term of this Agreement have assets in
excess of $5,000.00 at any time.

5.13 Ultris. Borrower represents and warrants that Ultris does not presently and
will not during the term of this Agreement have assets (other than goodwill) in
excess of $5,000.00 at any time.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance. Subject to Section 7.3, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on Borrower’s business or operations. Borrower shall comply, and
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, noncompliance with which could have a material adverse effect on
Borrower’s business.

6.2 Financial Statements, Reports, Certificates.

(a) Borrower shall provide Bank with the following:

(i) If the aggregate outstanding balance of the Revolving Line exceeds
$4,000,000.00 as of the last day of any month, then within twenty (20) days
after the end of any such month, (A) a Borrowing Base Certificate substantially
in the form of Exhibit G attached hereto, (B) monthly accounts receivable
agings, aged by invoice date, (C) monthly accounts payable agings, aged by
invoice date, and outstanding or held check registers, if any, and (D) a
Deferred Revenue report;

(ii) As soon as available, and in any event within forty-five (45) days after
the end of each month, company-prepared, monthly unaudited financial statements;

(iii) Within forty-five (45) days after the end of each month a monthly
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks;

(iv) As soon as available, but no later than forty-five (45) days after the end
of each fiscal year of Borrower, (A) a one (1) year (prepared on a quarterly
basis) financial projections of Borrower on a consolidated basis, including a
balance sheet and statements of income and cash flows and showing projected
operating revenues, expenses and debt service of Borrower on a consolidated
basis prepared under GAAP; and (B) budgets, sales projections, operating plans
or other financial information used in the preparation of such financial
projections reasonably requested by Bank;

(v) As soon as available, and in any event within one hundred twenty (120) days
following the end of Borrower’s fiscal year, annual financial statements of
Borrower on a consolidated basis and certified by, and with an unqualified
opinion of, independent certified public accountants acceptable to Bank; and

(vi) Within five (5) days after filing, all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission (other than those reports on
Form 10-K, 10-Q or 8-K (relating to certification) that are otherwise publicly
available through the Securities and Exchange Commission’s EDGAR system).

6.3 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
Borrowing Base Certificates, as provided in Section 6.2; provided, however, that
Borrower’s failure to execute and deliver the same shall not affect or limit
Bank’s Lien and other rights in all of the Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall

 

-12-



--------------------------------------------------------------------------------

deliver to Bank, on its request, the originals of all instruments, chattel
paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.

(b) Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts that involve more than $150,000.00. Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to Bank
in the regular reports provided to Bank; (ii) no Default or Event of Default has
occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the Net Borrowing Availability.

(c) Collection of Accounts. Borrower shall have the right (on its own behalf and
on behalf of its Subsidiaries and any other Affiliate) to collect all Accounts,
unless and until a Default or an Event of Default has occurred and is
continuing. If an Event of Default has occurred, Bank in its sole discretion may
require that all proceeds of Accounts be deposited into any Restricted Revenue
Account as Bank shall designate.

(d) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower, its Subsidiaries, or such
other Affiliate of Borrower, Borrower shall follow Borrower’s customary
practices as they exist at the execution of this Agreement. Borrower shall
promptly notify Bank of all returns and recoveries that involve more than
$500,000.00. In the event any attempted return occurs after the occurrence and
during the continuance of any Event of Default, Borrower shall hold the returned
Inventory in trust for Bank, and immediately notify Bank of the return of the
Inventory.

(e) Verification. Bank may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, either in the name of Borrower and, so long as no Event of Default
has occurred and upon notice to the Borrower, its Subsidiaries.

(f) No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.

6.4 Remittance of Proceeds. Except as otherwise provided in Sections 6.3(c), 6.7
and 9.5, deliver, in kind, all proceeds arising from the disposition of any
Collateral to Bank in the original form in which received by Borrower not later
than the following Business Day after receipt by Borrower, to be applied to the
Obligations pursuant to the terms of Section 9.5 hereof; provided that, if no
Default or Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of the sale of Equipment disposed of
by Borrower in good faith in an arm’s length transaction for an aggregate
purchase price of $50,000.00 or less (for all such transactions in any fiscal
year). Borrower agrees that it will not commingle proceeds of Collateral with
any of Borrower’s other funds or property, but will hold such proceeds separate
and apart from such other funds and property and in an express trust for Bank.
Nothing in this Section limits the restrictions on disposition of Collateral set
forth elsewhere in this Agreement.

6.5 Taxes; Pensions. Timely file all required tax returns and reports and timely
pay all foreign, federal, state and local taxes, assessments, deposits and
contributions owed by Borrower except for deferred payment of any taxes
contested pursuant to the terms of Section 5.9 hereof, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.6 Access to Collateral; Books and Records.

(a) At reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books, subject to Bank’s confidentiality obligations in
Section 12.9. The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $850.00 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable

 

-13-



--------------------------------------------------------------------------------

out-of-pocket expenses (collectively, the “Borrower Audit Fees”). Provided that
no Event of Default has occurred and is continuing, then (i) such audits and
inspections by Bank shall be performed only on a semi-annual basis, and (ii) the
Borrower Audit Fees, together with any and all Guarantor Audit Fees, shall be
limited in the aggregate amount of no more than $15,000.00 per annum.

(b) Notwithstanding the foregoing, in the event Borrower and Bank schedule an
audit more than five (5) days in advance, and Borrower cancels or seeks to
reschedules the audit with less than five (5) days written notice to Bank, then
(without limiting any of Bank’s rights or remedies), Borrower shall pay Bank a
fee of $1,000.00 plus any reasonable out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

6.7 Insurance.

(a) Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be with financially sound and
reputable insurance companies. All property policies shall have a lender’s loss
payable endorsement showing Bank as an additional loss payee and waive
subrogation against Bank, and all liability policies shall show, or have
endorsements showing, Bank as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer must
give Bank at least thirty (30) days notice (or ten (10) days notice in the case
of cancellation for non-payment of premium) before canceling, materially
amending, or declining to renew its policy. At Bank’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments. So
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy to the replacement or
repair of destroyed or damaged property; provided, that, after the occurrence
and during the continuance of an Event of Default, proceeds payable under any
policy shall, at Bank’s option, be payable to Bank on account of the
Obligations. If Borrower fails to obtain insurance as required under this
Section 6.7 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.7, and take any action under the
policies Bank deems prudent.

(b) Bear the risk of the Financed Equipment being lost, stolen, destroyed, or
damaged. If during the term of this Agreement any item of Financed Equipment is
subject to an Event of Loss, then in each case, Borrower:

(i) Prior to the occurrence of an Event of Default, at Borrower’s option, will
(A) pay to Bank on account of the Obligations with respect to each item of
Financed Equipment subject to such Event of Loss all accrued interest to the
date of the prepayment, plus all outstanding principal; or (B) repair or replace
any Financed Equipment subject to an Event of Loss provided the repaired or
replaced Financed Equipment is of equal or like value to the Financed Equipment
subject to an Event of Loss and provided further that Bank has a first priority
perfected security interest in such repaired or replaced Financed Equipment.

(ii) During the continuance of an Event of Default, on or before the Payment
Date after such Event of Loss for each such item of Financed Equipment subject
to such Event of Loss, Borrower will, at Bank’s option, pay to Bank an amount
equal to the sum of: (A) all accrued and unpaid Scheduled Payments (with respect
to such Equipment Facility Advance related to the Event of Loss) due prior to
the next such Payment Date, (B) all regularly Scheduled Payments (including
principal and interest), plus (C) all other sums (other than remaining Scheduled
Payments), if any, that shall have become due and payable with respect to such
Equipment Facility Advance including interest at the Default Rate with respect
to any past due amounts.

(iii) On the date of receipt by Bank of the amount specified above with respect
to each such item of Financed Equipment subject to an Event of Loss, this
Agreement shall terminate as to such Financed Equipment. If any proceeds of
insurance or awards received from governmental authorities are in excess of the
amount owed under this Section 6.7(b), Bank shall promptly remit to Borrower the
amount in excess of the amount owed to Bank.

6.8 Operating Accounts.

(a) Maintain an amount of not less than $6,000,000.00 of unrestricted cash and
Cash Equivalents in the Designated Deposit Account or a money market account
maintained with Bank. If at any time the balance of unrestricted cash and Cash
Equivalents in the Designated Deposit Account or such money market account
maintained with Bank is less than $6,000,000.00, then Borrower shall pay Bank a
one time fee of $75,000.00 which shall be due and payable upon such occurrence.

 

-14-



--------------------------------------------------------------------------------

(b) Provide Bank five (5) days prior written notice before Borrower or any
Guarantor establishes any Collateral Account at or with any bank or financial
institution other than Bank or its Affiliates within the United States. In
addition and upon Bank’s request, for each Collateral Account that Borrower or
any Guarantor, at any time maintains within the United States, Borrower shall
cause the applicable bank or financial institution (other than Bank) at or with
which any such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Bank’s Lien in such Collateral Account in accordance with the
terms hereunder. The provisions of this Section 6.8(b) shall not apply to
(i) deposit accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s employees
and identified to Bank by Borrower as such, or (ii) accounts which maintain a
balance of less than $25,000.00 individually or $100,000.00 in the aggregate.

6.9 Financial Covenants.

Borrower shall maintain, to be tested as of the last day of the period
referenced below, on a consolidated basis with respect to Borrower and its
Subsidiaries:

(a) Minimum Adjusted Quick Ratio. As of the last day of each month, a ratio of
Quick Assets (of which unrestricted cash and Cash Equivalents subject to Bank’s
“control” as defined in the Code in no case shall be less than the greater of
(i) $9,000,00.00 or (ii) 50% of the aggregate balances of cash and Cash
Equivalents of Borrower held in all of its Collateral Accounts) to Current
Liabilities plus all long term portions of the Obligations minus Deferred
Revenue of not less than 1.75 to 1.00.

(b) Minimum EBITDA. Borrower’s quarterly consolidated EBITDA shall be equal to
or greater than the following amounts for such fiscal quarter end:

 

Period

   Minimum EBITDA

Effective Date until August 31, 2009

   $ 500,000.00

November 30, 2009 and each quarter thereafter

   $ 750,000.00

6.10 Protection of Intellectual Property Rights. Borrower shall (and shall cause
its Subsidiaries) as Borrower deems reasonably appropriate and consistent with
past practices: (a) protect, defend and maintain the validity and enforceability
of its and its Subsidiaries’ material intellectual property; (b) promptly advise
Bank in writing of material infringements of its and its Subsidiaries’
intellectual property known to its Responsible Officers, its general counsel, or
any executive officer; and (c) not allow any intellectual property material to
Borrower’s and/or its Subsidiaries’ business to be abandoned, forfeited or
dedicated to the public without Bank’s written consent.

6.11 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.

6.12 Further Assurances. Borrower shall execute any further instruments and take
further action as Bank reasonably requests to perfect or continue Bank’s Lien in
the Collateral or to effect the purposes of this Agreement.

 

-15-



--------------------------------------------------------------------------------

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Bank’s prior written consent:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment;
(c) in connection with Permitted Liens and Permitted Investments;
(d) liquidations or dissolutions of (i) Subsidiaries of Borrower so long as such
Subsidiaries’ assets are transferred only to Borrower or any Guarantor, (ii) any
Guarantor so long as such Guarantor’s assets are transferred only to Borrower or
another Guarantor, or (iii) Subsidiaries of Borrower which are not a Guarantor
so long as such Subsidiaries’ assets are transferred to another Subsidiary which
is not a Guarantor; (e) of non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business and licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discreet geographical areas outside of the United
States; (f) subleases of real property; and (g) other Transfers not to exceed
$250,000.00 in the aggregate in any fiscal year.

7.2 Changes in Business, Control, or Business Locations. (a) Engage in or permit
any of its Subsidiaries to engage in any business other than the businesses
currently engaged in by Borrower and such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; or (c) permit or suffer
any Change in Control. Borrower shall not, without at least ten (10) days prior
written notice to Bank: (i) add any new offices or business locations, including
warehouses, unless such new offices or business locations contain less than
Twenty-Five Thousand Dollars ($25,000.00) in Borrower’s assets or property;
(ii) change its jurisdiction of organization; (iii) change its organizational
structure or type; (iv) change its legal name; or (v) change any organizational
number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (a) no Event of
Default has occurred and is continuing or would exist after giving effect
thereto, (b) Borrower or Subsidiary that is also a Guarantor (as the case may
be) continues as a surviving legal entity after giving effect thereto, and
(c) (i) the cash consideration to be paid in connection with such transaction
does not exceed $10,000,000.00 and (ii) the non-cash consideration consisting of
shares in Borrower to be paid in connection with such transaction does not
exceed 33% of Borrower’s total shares outstanding at the time of the
transaction; provided, however, Borrower shall continue to be the surviving
legal entity in all cases. A Subsidiary may merge or consolidate into another
Subsidiary or into Borrower, except that any Subsidiary which is also a
Guarantor shall (i) only merge or consolidate into Borrower or another
Subsidiary that is also a Guarantor, and (ii) give Bank at least ten (10) days
notice prior to such merger or consolidation.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (subject only to Permitted Liens that may have superior
priority to Bank’s Lien under this Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of Permitted Lien herein.

7.6 Maintenance of Collateral Accounts. Maintain (or allow its Guarantors to
maintain) any Collateral Account except pursuant to the terms of Section 6.8(b)
hereof.

7.7 Investments; Distributions. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase stock
pursuant to stock

 

-16-



--------------------------------------------------------------------------------

repurchase programs so long as (x) an Event of Default does not exist at the
time of such repurchases and would not exist after giving effect to such
repurchases, (y) Borrower and its Subsidiaries are in compliance with each of
the covenants set forth in Articles 6 and 7 and continue to perform of all of
their obligations thereunder, and (z) such repurchases do not exceed in the
aggregate of $5,000,000.00 in total at any time before the Revolving Line
Maturity Date.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable. During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.1, 6.2,
6.3(a) and (c), 6.7, 6.8, 6.9 or 6.12, or violates any covenant in Section 7;
provided that, in no case shall a failure to maintain $6,000,000.00 with Bank be
an Event of Default; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, any
Loan Documents, and as to any default (other than those specified in Section 8
below) under such other term, provision, condition, covenant or agreement that
can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days;

 

-17-



--------------------------------------------------------------------------------

(b) the service of process upon Borrower seeking to attach, by trustee or
similar process, any funds of Borrower on deposit with Bank, or any entity under
control of Bank (including a subsidiary); (c) Borrower is enjoined, restrained,
or prevented by court order from conducting a material part of its business;
(d) a judgment or other claim in excess of $150,000.00 becomes a Lien on any of
Borrower’s assets; or (e) a notice of lien, levy, or assessment is filed against
any of Borrower’s assets by any government agency and not paid within ten
(10) days after Borrower receives notice. These are not Events of Default if
stayed or if a bond is posted pending contest by Borrower (but no Credit
Extensions shall be made during the cure period);

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within thirty (30) days (but no Credit Extensions
shall be made while of any of the conditions described in clause (a) exist
and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement for Indebtedness to
which Borrower or any Guarantor is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Material Indebtedness;

8.7 Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least Five Hundred Thousand Dollars
($500,000.00) (not covered by independent third-party insurance) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of ten (10) days after the entry thereof (provided that no Credit Extensions
will be made prior to the satisfaction or stay of such judgment);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9 Subordinated Debt. A default or breach in any material respect occurs under
any agreement between Borrower and any creditor of Borrower that signed a
subordination, intercreditor, or other similar agreement with Bank, or any
creditor that has signed such an agreement with Bank breaches any terms of such
agreement; or

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform or
breaches any obligation, covenant, representation or warranty in any material
respect under any guaranty and/or security agreement relating to the
Obligations, or any Loan Document to which it is a party; provided, however,
that the foregoing shall not excuse any Guarantor from timely performing all
obligations and covenants under such agreements; (c) any circumstance described
in Sections 8.4, 8.5, 8.7, or 8.8. occurs with respect to any Guarantor, (d) the
liquidation, winding up, or termination of existence of any Guarantor, and
(e) (i) a material impairment in the perfection or priority of Bank’s Lien in
the collateral provided by Guarantor or in the value of such collateral or
(ii) a material adverse change in the business, operations, or condition
(financial or otherwise) or the prospect of repayment of the Obligations occurs
with respect to any Guarantor, other than any such material adverse change that
occurs as a result of a transfer of such Guarantor’s cash and other assets
solely to Borrower.

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) demand that Borrower (i) deposits cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

 

-18-



--------------------------------------------------------------------------------

(d) terminate any FX Contracts;

(e) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;

(f) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;

(g) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower;

(h) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(i) place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(j) demand and receive possession of Borrower’s Books; and

(k) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to: (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust
all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits. Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of any security interest regardless of
whether an Event of Default has occurred until all Obligations have been
satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as Borrower’s attorney in
fact, and all of Bank’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3 Accounts Verification. Whether or not an Event of Default has occurred and
is continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds and verify the amount of such account; provided
that, if no Event of Default has occurred, Bank shall endeavor to provide notice
to Borrower of such contact with any Account Debtor.

9.4 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.7 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this

 

-19-



--------------------------------------------------------------------------------

Agreement or any other Loan Document, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest applicable rate, and
secured by the Collateral. Bank will make reasonable efforts to provide Borrower
with notice of Bank obtaining such insurance at the time it is obtained or
within a reasonable time thereafter. No payments by Bank are deemed an agreement
to make similar payments in the future or Bank’s waiver of any Event of Default.

9.5 Application of Payments and Proceeds.

(a) Bank shall apply any funds in its possession, whether from Borrower account
balances, payments, or proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, first, to the Equipment
Facility Advances, and then to the Advances; second, to Bank Expenses, including
without limitation, the reasonable costs, expenses, liabilities, obligations and
attorneys’ fees incurred by Bank in the exercise of its rights under this
Agreement; third, to the interest due upon any of the Obligations; and finally,
to any applicable fees and other charges then due, in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower by
credit to the Designated Deposit Account or other Persons legally entitled
thereto; Borrower shall remain liable to Bank for any deficiency.

(b) If an Event of Default has occurred and is continuing, Bank may apply any
funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Bank shall determine in its sole discretion. Any surplus shall be paid to
Borrower by credit to the Designated Deposit Account or to other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If
Bank, in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefore.

9.6 Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.

9.7 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it is given. Bank’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Bank has all rights and remedies provided under the Code, by law, or
in equity. Bank’s exercise of one right or remedy is not an election, and Bank’s
waiver of any Event of Default is not a continuing waiver. Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

9.8 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), other than Advance requests made pursuant to
Section 3.3, by any party to this Agreement or any other Loan Document must be
in writing and be delivered or sent by facsimile at the addresses or facsimile
numbers listed below. Bank or Borrower may change its notice address by giving
the other party written notice thereof. Each such Communication shall be deemed
to have been validly served, given, or delivered: (a) upon the earlier of actual
receipt and three (3) Business Days after deposit in the U.S. mail, registered
or certified mail, return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by facsimile transmission (with such facsimile
promptly confirmed by delivery of a copy by personal delivery or United States
mail as otherwise provided in this Section 10); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
below. Advance requests made pursuant to

 

-20-



--------------------------------------------------------------------------------

Section 3.3 must be in writing and may be in the form of electronic mail,
delivered to Bank by Borrower at the e-mail address of Bank provided below and
shall be deemed to have been validly served, given, or delivered when sent (with
such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10). Bank
or Borrower may change its address, facsimile number, or electronic mail address
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

 

If to Borrower:   

Saba Software, Inc.

2400 Bridge Parkway

Redwood Shores, CA 94065

Attn: Bill Slater,

          Chief Financial Officer

Fax: (650) 581-2647

Email: bslater@saba.com

If to Bank:   

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attn: Nick Tsiagkas

Fax: (650) 320-0016

Email: ntsiagka@svbank.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of Borrower, to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights, and benefits under this Agreement and the other Loan Documents; provided
that, so long as no Event of Default has occurred and is continuing, the Bank
many not sell, transfer, or assign its rights in this Agreement to a direct
competitor of the Borrower which is in the same trade and line of business as
the Borrower.

12.2 Indemnification. Borrower agrees to indemnify, defend and hold Bank and its
directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with

 

-21-



--------------------------------------------------------------------------------

the transactions contemplated by the Loan Documents; and (b) all losses or Bank
Expenses incurred, or paid by Bank from, following, or arising from transactions
between Bank and Borrower (including reasonable attorneys’ fees and expenses),
except for Claims and/or losses directly caused by Bank’s gross negligence or
willful misconduct.

12.3 Limitation of Actions. Any claim or cause of action by Borrower against
Bank, its directors, officers, employees, agents, accountants, attorneys, or any
other Person affiliated with or representing Bank based upon, arising from, or
relating to this Loan Agreement or any other Loan Document, or any other
transaction contemplated hereby or thereby or relating hereto or thereto, or any
other matter, cause or thing whatsoever, occurred, done, omitted or suffered to
be done by Bank, its directors, officers, employees, agents, accountants or
attorneys, shall be barred unless asserted by Borrower by the commencement of an
action or proceeding in a court of competent jurisdiction by the filing of a
complaint within one year after the first act, occurrence or omission upon which
such claim or cause of action, or any part thereof, is based, and the service of
a summons and complaint on an officer of Bank, or on any other person authorized
to accept service on behalf of Bank, within thirty (30) days thereafter.
Borrower agrees that such one-year period is a reasonable and sufficient time
for Borrower to investigate and act upon any such claim or cause of action. The
one-year period provided herein shall not be waived, tolled, or extended except
by the written consent of Bank in its sole discretion. This provision shall
survive any termination of this Loan Agreement or any other Loan Document.

12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

12.5 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.6 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by both Bank and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Bank shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.

12.9 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions (provided, however, Bank shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Bank’s regulators or as otherwise
required in connection with Bank’s examination or audit; and (e) as Bank
considers appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (ii) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

 

-22-



--------------------------------------------------------------------------------

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower and its Subsidiaries.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reserve, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).

“Bank” is defined in the preamble hereof.

“Bank Expenses” are all reasonable audit fees and expenses (including Borrower
Audit Fees), costs, expenses, and other fees (including reasonable attorneys’
fees and expenses) for preparing, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower in connection with the Loan Documents.

“Books” are all books and records including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.

“Borrower” is defined in the preamble hereof.

“Borrower Audit Fees” is defined in Section 6.6(a).

“Borrowing Base” is (a) $4,000,000.00 plus (b) 80% of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing percentage in its good
faith business judgment based on events, conditions, contingencies, or risks
which, as determined by Bank, may adversely affect Collateral; provided that,
such events, conditions, contingencies, or risks may not be unrelated to
Borrower’s business.

“Borrowing Base Certificate” is that that certain certificate in the form
attached hereto as Exhibit G, completed by Borrower and executed by a
Responsible Officer or his or her designee.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit E.

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market,
and if any determination of a “Business Day” shall relate to an FX Forward
Contract, the term “Business Day” shall mean a day on which dealings are carried
on in the country of settlement of the foreign (i.e., non-Dollar) currency.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating

 

-23-



--------------------------------------------------------------------------------

from either Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) Bank’s certificates of deposit issued maturing no more than one (1) year
after issue; and (d) money market funds at least ninety-five percent (95%) of
the assets of which constitute Cash Equivalents of the kinds described in
clauses (a) through (c) of this definition.

“Cash Management Services” is defined in Section 2.1.4.

“Cash Management Services Sublimit” is defined in Section 2.1.4.

“Centra” is Centra Software, LLC, a Delaware limited liability company, and any
successor-in-interest thereto.

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing fifty percent (50%) or more of the combined
voting power of Borrower’s then outstanding securities; or (b) during any period
of twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of at least two-thirds of the directors then still in office who either
were directions at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit F.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

-24-



--------------------------------------------------------------------------------

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower (or Guarantor) maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower (or
Guarantor) maintains a Securities Account or a Commodity account, Borrower (or
Guarantor), and Bank pursuant to which Bank obtains control (within the meaning
of the Code) over such Deposit Account, Securities Account, or Commodity
Account, any of which may be amended, restated, or otherwise modified from time
to time.

“Conversion Date” means any date on which Borrower elects to convert a Prime
Advance to a LIBOR Advance or a LIBOR Advance to a Prime Advance.

“Credit Extension” is any Advance, Equipment Facility Advance, Letter of Credit,
FX Forward Contract, amount utilized for Cash Management Services, or any other
extension of credit by Bank for Borrower’s benefit.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year.

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.3(c).

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300368847, maintained with Bank.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Domestic Collateral Account” is any Deposit Account, Securities Account, or
Commodities Account of Borrower held within the United States and which is
subject to a Control Agreement with Bank.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

“EBITDA” shall be determined in accordance with GAAP, and means (a) Net Income,
plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of
Net Income, depreciation expense and amortization expense, plus (d) income tax
expense; plus (e) non-cash foreign exchange adjustments and stock-based
compensation expense.

“Effective Amount” means with respect to a LIBOR Advance on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments thereof occurring on such date.

“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.

“Eligible Accounts” are Accounts which arise in the ordinary course of business
that meet all Borrower’s representations and warranties in Section 5.3. Bank
reserves the right at any time and from time to time after the Effective Date,
to adjust any of the criteria set forth below and to establish new criteria in
its good faith business judgment and will give Borrower notice of such changes.
Unless Bank agrees otherwise in writing, Eligible Accounts shall not include:

(a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date;

(b) Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

 

-25-



--------------------------------------------------------------------------------

(c) Credit balances over ninety (90) days from invoice date;

(d) Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

(e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;

(f) Accounts owing from an Account Debtor which is a federal government entity
or any department, agency, or instrumentality thereof, except for Accounts of
the United States if Borrower has assigned its payment rights to Bank and the
assignment has been acknowledged under the Federal Assignment of Claims Act of
1940, as amended;

(g) Accounts owing from an Account Debtor to the extent that Borrower (or such
other holder of the Account) is indebted or obligated in any manner to the
Account Debtor (as creditor, lessor, supplier or otherwise - sometimes called
“contra” accounts, accounts payable, customer deposits or credit accounts), with
the exception of customary credits, adjustments and/or discounts given to an
Account Debtor by Borrower (or such other holder of the Account) in the ordinary
course of its business;

(h) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;

(i) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

(j) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

(k) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and

(l) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.

“Eligible Equipment” is new or used general purpose computer equipment, office
equipment, test and laboratory equipment, furnishings, and Other Equipment
Facility Equipment that complies with all of Borrower’s representations and
warranties to Bank and which is acceptable to Bank in all respects and is
located in the United States.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equipment Facility Advance” is defined in Section 2.1.5.

“Equipment Facility Commitment Termination Date” is May 31, 2008.

“Equipment Facility Maturity Date” is, with respect to each Equipment Facility
Advance the last day of the Equipment Loan Repayment Period for such Equipment
Facility Advance, or if earlier, the date of acceleration of such Equipment
Facility Advance by Bank following an Event of Default.

“Equipment Loan Repayment Period” is thirty-six (36) months.

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

 

-26-



--------------------------------------------------------------------------------

“Event of Loss” means an event where any Financed Equipment is lost, stolen,
destroyed, damaged beyond repair, rendered permanently unfit for use, or seized
by a governmental authority for any reason for a period equal to at least the
remainder of the term of this Agreement.

“Financed Equipment” is any Eligible Equipment financed with an Equipment
Facility Advance.

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Guaranties” are (a) that certain Amended and Restated Unconditional Guaranty
and Security Agreement, dated as of the Effective Date, made by Centra in favor
of Bank, (b) that certain Amended and Restated Unconditional Guaranty and
Security Agreement, dated as of the Effective Date, made by Thinq in favor of
Bank, (c) that certain Unconditional Guaranty and Security Agreement, dated as
of the Effective Date, made by Saba International, (d) that certain
Unconditional Guaranty and Security Agreement, dated as of the Effective Date,
made by Storm, and (e) any other present or future guaranty of the Obligations
made by a Guarantor in favor of Bank in form and substance satisfactory to Bank.

“Guarantor” is any present or future guarantor of the Obligations, including
Centra, Saba International, Storm, Thinq, and any Significant Subsidiary.

“Guarantor Audit Fees” is defined in the Guaranties.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with

 

-27-



--------------------------------------------------------------------------------

respect to any Credit Extension and other Indebtedness of Borrower and any of
its Subsidiaries, including, without limitation or duplication, all commissions,
discounts, or related amortization and other fees and charges with respect to
letters of credit and bankers’ acceptance financing and the net costs associated
with interest rate swap, cap, and similar arrangements, and the interest portion
of any deferred payment obligation (including leases of all types).

“Interest Payment Date” means, with respect to a LIBOR Advance, the last day of
each Interest Period applicable to such LIBOR Advance and, with respect to a
Prime Advance, the first (1st) day of each month (or, if the first day of the
month does not fall on a Business Day, then on the first Business Day following
such date), and each date a Prime Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

“Interest Period” means, as to a LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is thirty (30), sixty (60), ninety (90), or one hundred eighty
(180) days thereafter, in each case as Borrower may elect in the applicable
Notice of Borrowing or Notice of Conversion/Continuation; provided, however,
that (a) no Interest Period with respect to a LIBOR Advance shall end later than
the Revolving Line Maturity Date, (b) the last day of an Interest Period shall
be determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Advance, the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the preceding Business
Day, (d) any Interest Period pertaining to a LIBOR Advance that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s (or, if referring
to another Person, to such other Person’s) custody or possession or in transit
and including any returned goods and any documents of title representing any of
the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Letter of Credit” means a documentary or standby letter of credit issued by
Bank or another institution based upon an application, guarantee, indemnity or
similar agreement on the part of Bank as set forth in Section 2.1.2.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/10,000th
of one percent (0.0001%)) at which deposits in United States Dollars are offered
to Bank in the London interbank market (as set forth by Bloomberg Information
Service or any successor thereto or any service selected by Bank which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

 

-28-



--------------------------------------------------------------------------------

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate
plus the LIBOR Rate Margin.

“LIBOR Rate” means, for each Interest Period in respect of a LIBOR Advance, an
interest rate per annum (rounded upward, if necessary, to the nearest 1/10,000th
of one percent (0.0001%)) equal to the greater of (i) LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period, or (ii) one and one half of one percentage point (1.50%).

“LIBOR Rate Margin” is three and one-quarter of one percentage point (3.25%).

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

“Loan Documents” are, collectively, this Agreement, the Guaranties, the
Perfection Certificates, the Wells Fargo Lockbox Agreement, any other lockbox
agreement, any note, or notes, or guaranties, or security agreements, or Control
Agreements executed by Borrower or any Guarantor, any Loan Agreement Supplement,
and any other present or future agreement, document or instruments executed by
Borrower or any Guarantor for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified from time to time.

“Loan Agreement Supplement - Equipment Facility Advances” means any and all Loan
Agreement Supplements provided by Borrower to Bank.

“Lockbox Agreement(s)” are those agreements, acceptable to Bank, governing any
lockbox arrangement(s) of Borrower and/or such other Person covering any
Restricted Revenue Account, and which include, but are not limited to, the Wells
Fargo Lockbox Agreements.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole; or
(c) a material impairment of the prospect of repayment of any portion of the
Obligations.

“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than $250,000.00.

“Net Borrowing Availability” is defined in Section 2.1.1(a).

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2, substantially in the form of Exhibit C, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses and other amounts Borrower owes Bank now or later,
whether under this Agreement, the Loan Documents, or otherwise, including,
without limitation, all obligations relating to letters of credit, cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and the performance of Borrower’s
duties under the Loan Documents.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation as of
such recent date as Bank shall approve, and, (a) if such Person is a
corporation, its bylaws in current form, (b) if such Person is a limited
liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Other Equipment Facility Equipment” is leasehold improvements, intangible
property such as transferable computer software and transferable software
licenses, equipment specifically designed or manufactured

 

-29-



--------------------------------------------------------------------------------

for Borrower, other intangible property, limited use property and other similar
property and sales tax, freight, maintenance, and installation costs. Unless
otherwise agreed to by Bank, not more than 80% of the Eligible Equipment
financed with the proceeds of each Equipment Facility Advance shall consist of
Other Equipment Facility Equipment.

“Payment Date” is defined in Section 2.3(g).

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s or any Guarantor’s Indebtedness to Bank under this Agreement and
the other Loan Documents or other Indebtedness to Bank;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Permitted Liens; and

(g) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b)(i) Cash Equivalents and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by Bank;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of Borrower
or its Subsidiaries;

(d) Investments consisting of deposit accounts in which Bank has a perfected
security interest;

(e)(i) Investments of Borrower and Guarantors into Borrower and other Guarantors
not to exceed $500,000.00 in the aggregate in any fiscal year; and
(ii) Investments of Borrower and Guarantors into Subsidiaries that are not
Guarantors not to exceed $500,000.00 in any fiscal year and (iii) Investments of
Subsidiaries of Borrower that are not Guarantors in Borrower or other
Subsidiaries, but if such Investments are in the form of loans then the
obligations thereunder are subordinated to Bank and the repayment of the
Obligations;

(f) Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

-30-



--------------------------------------------------------------------------------

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;

(i) Investments permitted under Section 7.3; and

(i) other Investments not otherwise permitted above and not exceeding
$250,000.00 in the aggregate in any fiscal year.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
(or, if referring to another Person, to such other Person) maintains adequate
reserves on its Books, if they have no priority over any of Bank’s Liens;

(c) Purchase money Liens (i) on Equipment acquired or held by Borrower and/or
any Subsidiary which is also a Guarantor incurred for financing the acquisition
of the Equipment securing no more than $2,000,000.00 in the aggregate amount
outstanding, or (ii) existing Equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the Equipment.

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business (or, if referring to another Person’s
business, to such other Person’s business), if the leases, subleases, licenses
and sublicenses do not prohibit granting Bank a security interest;

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business;

(g) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business and licenses of intellectual property that could
not result in a legal transfer of title of the licensed property that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7; and

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s (or, if referring to another Person, to such other Person) deposit
and/or securities accounts held at such institutions, provided that Bank has a
perfected security interest in the amounts held in such deposit and/or
securities accounts.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Advance” means an Advance that bears interest based at the Prime Rate
plus the Prime Margin.

 

-31-



--------------------------------------------------------------------------------

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate; provided, however, in no event shall the Prime Rate be less
than four percentage points (4.00%).

“Prime Rate Margin” means one-quarter of one percentage point (0.25%).

“Quick Assets” is, on any date, Borrower’s consolidated, unrestricted cash and
Cash Equivalents (held in Deposit Accounts or Securities Accounts of Borrower or
any Guarantor), net billed accounts receivable and investments with maturities
of fewer than 12 months determined according to GAAP.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Vice President Corporate Controller, and Controller of
Borrower.

“Restricted Revenue Account” is the restricted account(s) maintained by Borrower
at Wells Fargo (and/or such other account(s) with Bank or such other financial
institution(s) as Bank may designate from time to time pursuant to
Section 6.3(c)) into which all collections or payments on the Accounts (and/or
any other Collateral) are paid, and which is subject to a Lockbox Agreement(s).

“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$9,000,000.00 outstanding at any time.

“Revolving Line Commitment” means $9,000,000.00.

“Revolving Line Maturity Date” is July 28, 2010.

“Saba International” is Saba Software International, Inc., a Delaware
corporation, and any successors-in-interest thereto.

“Scheduled Payments” is defined in Section 2.3(g).

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Settlement Date” is defined in Section 2.1.3.

“Significant Subsidiary” is (a) any direct or indirect, domestic Subsidiary of
Borrower which at any time has net assets of $500,000.00 or more, or (b) any
direct or indirect, domestic intermediate Subsidiary of Borrower that directly
or indirectly controls any foreign Subsidiary, and such foreign Subsidiary at
any time has net assets of $500,000.00 or more.

“Storm” is Storm Holding Corporation, a Delaware corporation, and any
successors-in-interest thereto.

 

-32-



--------------------------------------------------------------------------------

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms acceptable to
Bank.

“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person.

“Thinq” is THINQ Learning Solutions, Inc., a Delaware corporation, and any
successor-in-interest thereto.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness required to be included under GAAP, and current portion of
Subordinated Debt permitted by Bank to be paid by Borrower, but excluding all
other Subordinated Debt.

“TrainingServer” is TrainingServer, Inc., a Delaware corporation, and any
successors-in-interest thereto.

“Transfer” is defined in Section 7.1.

“Ultris” is Ultris, Inc., a California corporation, and any
successors-in-interest thereto.

“Wells Fargo” is Wells Fargo Bank, National Association.

“Wells Fargo Lockbox Agreement” is that certain Four Party Wholesale Lockbox
Agreement, by and among Borrower, Wells Fargo and Bank, as the same as may be
amended, restated, or otherwise modified from time to time.

[Signature page follows.]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: SABA SOFTWARE, INC. By:   /s/    BILL SLATER

Name:

Title:

 

Bill Slater

Chief Financial Officer

BANK: SILICON VALLEY BANK By:  

/s/    NICK TSIAGKAS

Name:

Title:

 

Nick Tsiagkas

Relationship manager

Effective Date: July 29, 2009

SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as provided below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired:

(a) any copyright rights, copyright applications, copyright registrations and
like protections in each work of authorship and derivative work, whether
published or unpublished, any patents, patent applications and like protections,
including improvements, divisions, continuations, renewals, reissues,
extensions, and continuations-in-part of the same, trademarks, service marks
and, to the extent permitted under applicable law, any applications therefor,
whether registered or not, and the goodwill of the business of Borrower
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, rights to unpatented inventions, license rights, agreements and
confidential information, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing; provided, however, the
Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the
foregoing; and

(b) more than 65% of the Equity Interests of any Subsidiary of Borrower that is
organized under the laws of any jurisdiction other than the United States, or a
subdivision thereof; for purposes hereof, “Equity Interests” means (i) with
respect to any Person that is a corporation, any and all shares, interests,
participations or other equivalents (however designated and whether or not
voting) of corporate stock, and (ii) with respect to any Person that is not a
corporation, any and all partnership, membership or other equity interests of
such Person.

Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, license
rights, agreements and confidential information, and any claims for damage by
way of any past, present, or future infringement of any of the foregoing,
without Bank’s prior written consent.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM

SABA SOFTWARE, INC.

DEADLINE FOR SAME DAY ADVANCE PROCESSING IS 12 NOON, P.S.T.

 

TO:    CENTRAL CLIENT SERVICE DIVISION      DATE:   

 

   FAX#:    (650) 320 - 0016      TIME:   

 

  

 

FROM:   

SABA SOFTWARE, INC.

      CLIENT NAME (BORROWER)   

 

REQUESTED BY:   

 

      PHONE NUMBER:   

 

   AUTHORIZED SIGNER’S NAME         

 

AUTHORIZED SIGNATURE:  

 

 

FROM ACCOUNT #   

 

      TO ACCOUNT #  

 

          

 

REQUESTED TRANSACTION TYPE

   REQUESTED DOLLAR AMOUNT PRINCIPAL INCREASE – (ADVANCE)   
$                                                          PRINCIPAL PAYMENT –
(ADVANCES ONLY)    $                                                         
INTEREST PAYMENT – (ADVANCES ONLY)    $                                       
                  PRINCIPAL AND INTEREST – REVOLVING LINE (PAYMENT)   
$                                                         

OTHER INSTRUCTIONS:                                   
                                         
                                         
                                         
                                               

                                       
                                         
                                         
                                         
                                         
                                                       

All Borrower’s representations and warranties in the Amended and Restated Loan
and Security Agreement (as amended, supplemented or otherwise modified from time
to time, the “Agreement”) are true, correct and complete in all material
respects on the date of the telephone request for an Advance or Equipment
Facility Advance confirmed by this Payment/Advance Form; but those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of that date. In
addition, Borrower hereby represents that it is in compliance with Sections 6.8
and 6.9 of the Agreement.

BANK USE ONLY

TELEPHONE REQUEST:

The following person is authorized to request the loan payment transfer/loan
advance on the advance designated account and is known to me.

 

 

     

 

AUTHORIZED REQUESTER       PHONE NUMBER

 

     

 

RECEIVED BY (BANK)       PHONE NUMBER

 

 

AUTHORIZED SIGNATURE (BANK)

 

1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

SABA SOFTWARE, INC.

Date:                         

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Amended and Restated Loan and Security Agreement dated as of July 29, 2009
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), by and between SABA SOFTWARE, INC. (“Borrower”),
and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of a requested Advance.

1. The Funding Date, which shall be a Business Day, of the borrowing is
                    , 20    . (The deadline is 12:00 p.m. Pacific time (a) on
the requested Funding Date for Prime Advances, and (b) at least three
(3) Business Days prior to the requested Funding Date for LIBOR Advances.)

2. The aggregate amount of the borrowing is $        .

3. The borrowing shall consist of a Prime Advance of $         or a LIBOR
Advance of $        .

4. In the case of a LIBOR Advance, the duration of the Interest Period shall be
[30] [60] [90] [180] days.

 

5. The borrowing shall be deposited into the following account: Account No.  
                                                                     
                                

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance.

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

BORROWER    SABA SOFTWARE, INC.    By:   

 

   Name:   

 

   Title:   

 

   Phone:   

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

            %  

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION/CONTINUATION

SABA SOFTWARE, INC.

Date:                     

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention:

 

RE: Amended and Restated Loan and Security Agreement dated as of July 29, 2009
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), by and between SABA SOFTWARE, INC. (“Borrower”),
and SILICON VALLEY BANK (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advance(s) specified herein, that:

1. The date of the [conversion] [continuation] is                     , 20    .

2. The aggregate amount of the proposed Advance(s) to be [converted] is $
         or [continued] is $        .

3. The Advance(s) to be [converted into] [continued as] a [LIBOR] [Prime]
Advance.

4. The duration of the Interest Period for the LIBOR Advance included in the
[conversion] [continuation] shall be      months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].

[Signature page follows.]

 

1



--------------------------------------------------------------------------------

BORROWER    SABA SOFTWARE, INC.    By:   

 

   Name:   

 

   Title:   

 

   Phone:   

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

            %  

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING RESOLUTIONS

(ATTACHED)

 

1



--------------------------------------------------------------------------------

CORPORATE BORROWING RESOLUTION

 

Borrower:   

SABA SOFTWARE, INC.

2400 Bridge Parkway

Redwood Shores, CA 94065

   Bank:   

SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054-1191

I, THE SECRETARY OR ASSISTANT SECRETARY OF SABA SOFTWARE, INC. (“BORROWER”),
CERTIFY that Borrower is a corporation existing under the laws of the State of
Delaware.

I certify that [at a meeting of Borrower’s Directors duly held] [by unanimous
written consent of the Board of Directors] (or by other authorized corporate
action) the following resolutions (attached as Annex A hereto) were adopted.

It is resolved that any one of the following officers of Borrower, whose name,
title and signature is below:

 

NAMES

 

POSITIONS

 

ACTUAL SIGNATURES

                                                                    

                                                                 
                                                            

                                                                    

                                                                 
                                                            

                                                                    

                                                                 
                                                            

                                                                    

                                                                 
                                                            

may act for Borrower and:

Borrow Money. Borrow money from Silicon Valley Bank (“Bank”).

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Letters of Credit. Apply for letters of credit from Bank.

Foreign Exchange Contracts. Execute spot or forward foreign exchange contracts.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they think necessary to
effectuate these Resolutions.

Further resolved that all acts authorized by these Resolutions and performed
before they were adopted are ratified. These Resolutions remain in effect and
Bank may rely on them until Bank receives written notice of their revocation.

I certify that the persons listed above are Borrower’s officers with the titles
and signatures shown following their names and that these resolutions have not
been modified are currently effective.

 

2



--------------------------------------------------------------------------------

CERTIFIED TO AND ATTESTED BY:

 

X  

 

  Secretary or Assistant Secretary* X  

 

 

 

* NOTE: In case the Secretary or other certifying officer is designated by the
foregoing resolutions as one of the signing officers, this resolution should
also be signed by a second Officer or Director of Borrower.

 

3



--------------------------------------------------------------------------------

ANNEX A

ADOPTED RESOLUTIONS

(ATTACHED)

 

4



--------------------------------------------------------------------------------

CERTIFIED RESOLUTION - [AMENDED AND RESTATED] UNCONDITIONAL GUARANTY AND

SECURITY AGREEMENT

 

Guarantor: [CENTRA SOFTWARE, LLC,] [SABA SOFTWARE INTERNATIONAL, INC.] [STORM
HOLDING CORPORATION] [THINQ LEARNING SOLUTIONS, INC.] a [limited liability
company] [corporation] organized under the laws of the State of Delaware

 

Date: July [    ], 2009

I, the undersigned, [Secretary] [Assistant Secretary] of the above-named
company, a limited liability company organized under the laws of the state set
forth above, do hereby certify that the following is a full, true and correct
copy of resolutions duly and regularly adopted by the [Members][Managers][Board
of Directors] of said company as required by law, and by the [operating
agreement][by-laws] of said company, and that said resolutions are still in full
force and effect and have not been in any way modified, repealed, rescinded,
amended or revoked.

WHEREAS, it is in the direct interest of this company to assist the following
person (the “Borrower”):

SABA SOFTWARE, INC.

in procuring credit from SILICON VALLEY BANK (“Lender”), because Borrower is an
affiliate of this company, furnishes goods or services to this company,
purchases or acquires goods or services from this company, and/or otherwise has
a direct or indirect corporate or business relationship with this company;

RESOLVED, that any officer of this company is hereby authorized and directed to:
execute and deliver on behalf of this company a guarantee with respect to all
indebtedness, liabilities and obligations of Borrower to Lender, whether now
existing or hereafter arising or acquired (which shall include, without
limitation, the execution and delivery of that certain [Amended and Restated]
Unconditional Guaranty and Security Agreement in favor of Lender); to pledge or
assign to Lender, and to grant to Lender a security interest and lien in, any
and all assets and personal property of this company as security for all
indebtedness, liabilities and obligations of either this company or Borrower to
Lender, now existing or hereafter arising, including without limitation the
obligations of this company under said guarantee, and to execute and deliver in
connection therewith, one or more pledge agreements, assignments, security
agreements and Uniform Commercial Code financing statements, in form and
substance satisfactory to Lender (which shall include, without limitation, the
execution and delivery of that certain [Amended and Restated] Unconditional
Guaranty and Security Agreement in favor of Lender); to execute and deliver any
and all amendments, modifications, extensions, renewals, replacements and
agreements, documents, instruments relating to the foregoing or requested by
Lender; and to execute and deliver any and all instruments, papers and documents
and to do all other acts that said officers may deem convenient or proper to
effectuate the purpose and intent of these resolutions.

RESOLVED, all actions heretofore taken and all documentation heretofore executed
and delivered by any of said officers, or by any individual who currently holds
or has held any of said offices, in furtherance of the foregoing is hereby
ratified, adopted, approved and confirmed and declared to be binding and
enforceable obligations of this company in accordance with the respective terms
and provisions thereof; and that the authorizations herein set forth shall
remain in full force and effect until written notice of any modification or
discontinuance shall be given to and actually received by Lender, but no such
modification or discontinuance shall effect the validity of the acts of any
person, authorized to so act with these resolutions, before the receipt of any
such notice by Lender.

IN WITNESS WHEREOF, I have hereunto set my hand as such Secretary or Assistant
Secretary on the date set forth above.

 

   [Secretary] [Assistant Secretary]

 

1



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK                                          
                                                                Date:
                    

FROM: SABA SOFTWARE, INC.

The undersigned authorized officer of SABA SOFTWARE, INC. (“Borrower”) certifies
that under the terms and conditions of the Amended and Restated Loan and
Security Agreement (the “Agreement”) between Borrower and SILICON VALLEY BANK
(“Bank”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Borrowing Base Certificate    Monthly within 20 days if aggregate outstanding
balance of Revolving Line is greater than $4,000,000.00    Yes        No A/R &
A/P Agings, Deferred Revenue Report    Monthly within 20 days if aggregate
outstanding balance of Revolving Line is greater than $4,000,000.00   
Yes        No Monthly unaudited financial statements with Compliance Certificate
   Monthly within 45 days    Yes        No Financial projections, and/or
financial information used in the preparation thereof    Within 45 days of FYE
   Yes        No Annual financial statement (CPA Audited)    Within 120 days of
FYE    Yes        No 10-Q, 10-K and 8-K if not available on EDGAR    Within 5
days after filing with SEC    Yes        No

 

1



--------------------------------------------------------------------------------

Financial Covenant

  

Required

  

Actual

  

Complies

I.      Adjusted Quick Ratio as of the last day of each month

  

Not less than

1.75:1.00

               :1.00    Yes         No

II.     Minimum EBITDA

  

Not less than $500,000.00 for Borrower’s fiscal quarter ended August 30, 2009

 

Not less than $750,000.00 for Borrower’s fiscal quarter ended November 30, 2009
and each fiscal quarter thereafter

   $                        Yes        No

 

2



--------------------------------------------------------------------------------

The following financial covenant information set forth in Schedule 1 attached
hereto is true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above (if no
exceptions exist, state “No exceptions to note”):

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

                                       
                                         
                                         
                                         
                                         
                                                       

 

SABA SOFTWARE, INC.           BANK USE ONLY          
Received by:                                    
                                            By:  

 

            AUTHORIZED SIGNER Name:  

 

          Date:                                      
                                                        Title  

 

          Verified:                                      
                                                               AUTHORIZED SIGNER
            Date:                                      
                                                                   
Compliance Status:   Yes        No

 

3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Adjusted Quick Ratio (Section 6.9(a))

 

Required Minimum: 1.75:1.00

Actual:

 

A.    Aggregate value of consolidated, unrestricted cash and cash equivalents of
Borrower (of which the aggregate value of unrestricted cash and cash equivalents
subject to Bank’s “control” as defined in the Code must be the greater of
(i) $9,000,000.00 or (ii) 50% of the aggregate value of unrestricted cash and
cash equivalents in all of Borrower’s Collateral Accounts)    $             B.
   Aggregate value of the net billed accounts receivable of Borrower   
$             C.    Aggregate value of the Investments with maturities of fewer
than 12 months of Borrower    $             D.    Quick Assets (the sum of lines
I.A through I.C)    $             E.    All current and long term portions of
the Obligations    $             F.    Aggregate value of liabilities that
should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness not otherwise reflected in line E
above that matures within one (1) year    $             G.    Liabilities (the
sum of lines I.E and I.F)    $             H.   

Aggregate value of all amounts received or invoiced by Borrower in advance

of performance under contracts and not yet recognized as revenue

   $             I.    Line I.G minus line I.H    $             J.    Adjusted
Quick Ratio (line I.D divided by line I.H)                

Is line I.J equal to or greater than 1.75:1:00?

 

             No, not in compliance                  Yes, in compliance

 

4



--------------------------------------------------------------------------------

II. Minimum EBITDA (Section 6.9(b))

 

Required Minimum: $500,000.00 from the Effective Date until August 31, 2009
$750,000.00 for Borrower’s fiscal quarter ended November 30, 2009 and each
fiscal quarter thereafter

Actual:

 

A.    Net Income of Borrower for the current quarter    $             B.    To
the extent included in the determination of Net Income      

1.      Income Tax Expense

   $               

2.      Depreciation expense

   $               

3.      Amortization expense

   $               

4.      Net Interest Expense

   $               

5.      Non-cash foreign exchange adjustments

   $               

6.      Stock-based compensation expense

   $               

7.      The sum of lines II.B.1 through II.B.6

   $             C.    EBITDA (line II.A plus line II.B.7)    $            

Is line C equal to or greater than $500,000.00 for Borrower’s fiscal quarter
ended on August 31, 2009, or $750,000.00 for each fiscal quarter of Borrower
thereafter?

 

             No, not in compliance                  Yes, in compliance

 

5



--------------------------------------------------------------------------------

EXHIBIT G

BORROWING BASE CERTIFICATE

 

To:      SILICON VALLEY BANK (“Bank”)       Date:                      From:
     SABA SOFTWARE, INC. (“Borrower”)       Revolving Line Commitment:
            $9,000,000.00      

 

ACCOUNTS RECEIVABLE   

1.      Accounts Receivable Book Value as of                             

   $            

2.      Additions (please explain on reverse)

   $            

3.      TOTAL ACCOUNTS RECEIVABLE

   $             ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)   

4.      Un-invoiced Accounts

   $            

5.      Amounts over 90 days due

   $            

6.      Balance of 50% over 90 day accounts

   $            

7.      Credit balances over 90 days

   $            

8.      Concentration Limits

   $            

9.      Foreign Accounts

   $            

10.    Governmental Accounts

   $            

11.    Contra Accounts

   $            

12.    Promotion or Demo Accounts

   $            

13.    Intercompany/Employee Accounts

   $            

14.    Disputed Accounts

   $            

15.    Deferred Revenue

   $            

16.    Other (please explain on reverse)

   $            

17.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

   $            

18.    Eligible Accounts (#3 minus #17)

   $            

19.    ELIGIBLE AMOUNT OF ACCOUNTS ( 80% of #18)

   $             BALANCES   

22.    Borrowing Base [#19 plus $4,000,000.00]

   $            

23.    Maximum Loan Amount

   $9,000,000.00

23.    Total Funds Available [Lesser of #22 or #23)]

   $            

24.    Present balance owing on Line of Credit

   $            

25.    Outstanding under Sublimits

   $            

26.    RESERVE POSITION (#23 minus #24 and #25)

   $            

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Amended and Restated Loan and Security
Agreement dated as of July 29, 2009, between Borrower and Bank.

 

COMMENTS:                                       BANK USE ONLY      
Received by:                                    
                                                      By:  

 

        AUTHORIZED SIGNER   Authorized Signer      
Date:                                      
                                                                   Date:  

 

      Verified:                                      
                                                                      AUTHORIZED
SIGNER         Date:                                      
                                                                          
Compliance Status:   Yes        No



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PERFECTION CERTIFICATE

(ATTACHED)

 

1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

 

1. The legal name of the [Borrower/Guarantor] is [                    ] (the
“Company”).

 

2. The Company was formed on                      in                      as a
                     [Corporation]. Since its formation, the Company has had the
following legal names (other than its current legal name):

 

Prior Name

 

Date Company’s Name

Was Changed From Such Name

 

 

3. The Company does business under the following trade names:

 

Trade Name

 

Is This Name Registered?

 

 

4. The Company has the following places of business or has assets located at the
following locations:

 

Address

 

Owner of Location

 

Brief Description of Assets

   

 

5. The Company owns the following domestic and foreign registered patents and
patent applications:

 

Title of Patent

 

Registration/Application No.

 

Registration/Filing Date

   

 

6. The Company owns the following domestic and foreign registered and applied
for trademarks, tradenames and service marks:

 

Trademarks, Tradenames or

Service Marks

 

Registration/Application No.

 

Registration/Filing Date

   

 

7. The Company owns the following domestic and foreign copyrights and copyright
registrations:

 

Description of Copyright

 

Registration No.

 

Registration Date

   

 

2



--------------------------------------------------------------------------------

8. The Company uses the following material unregistered copyrights in the
ordinary course of its business:

 

Description of Copyright

           

 

9. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against Company in an indefinite amount or in
excess of $50,000 in each case:

 

10. The Company’s federal employer I.D. number is:

 

11. The Company’s organizational I.D. number is
                                    .

 

12. The Company’s assets are subject to the following security interests:

 

Assets

 

Name and Address of Secured Party

 

 

14. The Company has investments in excess of $50,000 (calculated at the higher
of cost or market value) in equity or debt securities of the following entities
(other than subsidiaries):

 

Name of Entity

 

Nature and Amount of Investment

 

 

15. The Company maintains the following deposit accounts (including demand,
time, savings, passbook or similar accounts):

 

Name and Address of

Depository Institution

 

Type and Account No.

 


Account Holder

   

 

16. The Company beneficially owns “investment property” in the following
securities accounts:

 

Name and Address of

Securities Intermediary

 

Type and Account No.

 


Account Holder

   

 

3



--------------------------------------------------------------------------------

17. The Company has the following subsidiaries:

 

Name of Subsidiary

 

State of Formation or Organization

 

Percentage Owned by Entity

   

 

18. True and correct copies of the Company’s organizational/charter documents
are attached.

 

4



--------------------------------------------------------------------------------

The undersigned hereby certifies that the foregoing information contained on
this Perfection Certificate is true and correct in all material respects as of
July     , 2009.

 

SABA SOFTWARE, INC. By:     Name:  

 

Title:  

 

SIGNATURE PAGE TO PERFECTION CERTIFICATE